Citation Nr: 1109892	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-21 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for aortic aneurysm, including as secondary to service-connected status post aortic valve replacement for aortic stenosis and insufficiency.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1982.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Notice of Disagreement was received in March 2007, a Statement of the Case was issued in June 2008, and a Substantive Appeal was received in July 2008.  In light of the issuance of the June 2008 Statement of the Case, the Board accepts that a Notice of Disagreement was timely filed with regard to the issue on appeal.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005).

The Board notes that during the pendency of the appellant's appeal, jurisdiction of this claim was transferred from the St. Petersburg, Florida, RO to the Atlanta, Georgia RO.

The Veteran testified at a hearing before the Board in October 2010.  Additional evidence was submitted at that hearing, along with a waiver of any right to initial RO consideration of that evidence.


FINDING OF FACT

Aortic aneurysm is related to the Veteran's service-connected status post aortic valve replacement for aortic stenosis and insufficiency.


CONCLUSION OF LAW

Aortic aneurysm was caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

The Board observes that 38 C.F.R. § 3.310, the regulation concerning secondary service connection, was amended effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to conform the regulation to Allen v. Brown, a U.S. Court of Appeals for Veterans Claims decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice- connected condition caused by aggravation from a service- connected condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  See 38 C.F.R. § 3.310 (2010).

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects)." 

The Veteran has claimed entitlement to service connection for aortic aneurysm, to include as secondary to his service-connected status post aortic valve replacement for aortic stenosis and insufficiency.  

VA outpatient treatment records dated in March 2003 reflect that the Veteran was assessed with status post aortic valve replacement with aneurysmal dilatation of the ascending thoracic aorta measuring 5 centimeters in diameter.  In March 2005, the Veteran was assessed with 5.4 by 4.2 centimeter ascending aortic aneurysm.  

The Veteran underwent a VA examination in February 2006.  He reported that the ascending thoracic aortic aneurysm was diagnosed about four years earlier.  He denied any symptoms related to the ascending thoracic aortic aneurysm and stated that it had been watched over the previous four years.  

Following physical examination, the examiner diagnosed ascending thoracic aortic aneurysm.  The examiner opined that the Veteran's aneurysm is at least as likely as not unrelated to his aortic valve replacement.  The examiner noted that aneurysms are a dilation in the aorta that comes from a weakening of the aortic wall or usually caused by atherosclerosis, genetic diseases, trauma, or inflammatory conditions like arteritis.  The examiner stated that there is no causal relationship identified according to literature between an aortic valve replacement and the development of the dilation or weakening in the aortic wall despite its location along the aorta.  

Private treatment records from Union General Hospital dated in February 2007 reflect that the Veteran was assessed with post procedural change with prosthetic aortic valve and dilation of the ascending aorta which is slightly increased in size when compared to previous measurements given from the March 2005 study.  

Private treatment records from Dr. T.M.T. dated in February 2007 and May 2007 reflect that Dr. T.M.T. noted that the aneurysm appeared to be growing.  

A letter from Dr. S.J.T. dated in September 2010 reflects that Dr. S.J.T. opined that the Veteran's aortic aneurysm was due to his aortic valve disorder, which resulted in an aortic valve replacement in 1982.  

Under the circumstances, the Board believes that the issue falls within the area of reasonable doubt contemplated by 38 U.S.C.A. § 5107(b).  While the VA examiner in February 2006 indicated that there was no causal relationship between the Veteran's aortic valve replacement and the development of an aortic aneurysm, a private treating physician at the Piedmont Heart Institute who completed a full examination of the Veteran, concluded that his aortic aneurysm was due to his aortic valve disorder.  As such, the evidence is in equipoise.  In such a case, all such reasonable doubt is to be resolved in the Veteran's favor.  Entitlement to service connection for aortic aneurysm is warranted on that basis.  

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran with regard to the aortic aneurysm claim is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that in a November 2005 communication, the RO informed the Veteran of the information and evidence necessary to substantiate his claim.


ORDER

Entitlement to service connection for aortic aneurysm, including as secondary to service-connected status post aortic valve replacement for aortic stenosis and insufficiency is warranted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


